Citation Nr: 1308986	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic urticaria.

2.  Entitlement to service connection for cardiac ischemia.

3.  Entitlement to service connection for a dental disorder for VA compensation purposes.

4.  Entitlement to service connection for left ear hearing loss, to include as secondary to sinusitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to an initial rating higher than 10 percent for hypertension.

7.  Entitlement to an initial compensable rating for plantar fasciitis.

8.  Entitlement to an initial compensable rating for left elbow epicondylitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a timely notice of disagreement in February 2008, a statement of the case was issued in January 2009, and a VA Form 9 was received in March 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes that during the October 2012 BVA Hearing, the Veteran testified that she is a computer assistant.  As such, the Veteran is currently employed.  Accordingly, the Board finds that Rice is not applicable in this case.

With respect to the Veteran's claim of service connection for a dental disorder, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disorder for VA disability compensation purposes.  38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150 (setting forth dental disabilities for which compensation is warranted).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Although it appears that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial consideration, it is unclear from the record whether any action was taken by the VAMC to address that claim.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is REFERRED to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished. 

The issues of entitlement to service connection for left ear hearing loss, entitlement to service connection for sinusitis, entitlement to an initial rating higher than 10 percent for hypertension, entitlement to an initial compensable rating for plantar fasciitis, and entitlement to an initial compensable rating for left elbow epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic urticaria was shown in service.

2.  The evidence of record is in relative equipoise as to whether the Veteran's current diagnosis of cardiac ischemia may be reasonably related to the symptomatology noted during and after her period of military service.

3.  The evidence of record does not show that the Veteran currently has a dental disability for VA compensation purposes.

4.  A left ear hearing loss disability as defined by VA regulations is not demonstrated by the medical evidence of record.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, chronic urticaria was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, cardiac ischemia was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2012).

3.  Service connection for a dental disability for VA disability compensation purposes is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2012).

4.  Service connection for left ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service private, and VA medical records with the claims folder.  Virtual VA records were reviewed.  Additionally, the Veteran was afforded VA examinations.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.  

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for urticaria, cardiac ischemia, a dental disorder, and left ear hearing loss.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as cardiovascular disease, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); see also 38 C.F.R. § 3.309(a).  Because urticaria is not explicitly recognized as a chronic disease in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology in service connection claims is inapplicable to that claim.  By contrast, because cardiovascular disease is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's service connection claim for cardiac ischemia.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


A.  Entitlement to Service Connection for Urticaria

The Veteran seeks entitlement to service connection for urticaria.  She asserts that she developed urticaria during service and continues to experience the same skin disorder.

Service records were reviewed.  The Veteran was seen on multiple occasions for complaints of skin rashes.  In November 1989, the Veteran complained of bumps on her skin when going outside that developed into welts when she scratched.  At the time, she was diagnosed with urticaria.  Similarly, in January 1990, she complained of having itchy welts over her whole body for the past three months.  She was diagnosed with chronic urticaria.  Additionally, in January 1992 and June 1992, she was treated for chronic urticaria.  There was a notation in November 1992 that the urticaria had resolved; however, the Veteran continued to experience rashes throughout her time in service.

Post-service records were reviewed.  The Veteran was afforded a VA examination in December 2006.  After examination, the Veteran was diagnosed with urticaria.  The examiner noted that subjective factors included intermittent symptoms and objective factors included documentation in her medical records.

The Veteran was treated at an emergency room in March 2008 for allergic urticaria.

The Veteran has testified that she started experiencing rashes during service in 1987 and that she continues to experience similar rashes.  See October 2012 BVA Hearing Transcript, pages 19-20.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a skin disorder of blotches, rashes, and itching is clearly a disability that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  

The Board finds, for purposes of this decision, that the diagnoses of urticaria in service, and subsequent manifestations of this same disorder in 2006 and 2008, as related by the Veteran's lay statements and established by VA examination report and private medical records dated at that same time, raise a reasonable doubt as to the initial onset of the Veteran's chronic urticaria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving all reasonable doubt in the Veteran's favor, the Board determines that chronic uriticaria was shown in service and thus warrants a grant of service connection for that disability.

B.  Entitlement to Service Connection for Cardiac Ischemia

The Veteran seeks entitlement to service connection for cardiac ischemia.  She asserts she was diagnosed with ischemia during service and continues to experience symptoms such as chest pain, dizziness, and being lightheaded.

Service records were reviewed.  The Veteran was seen on multiple occasions for complaints of chest pain.  Particularly, in February 2005, she complained of chest pain at rest.  It was noted that previously she had been diagnosed with costochondritis.  In March 2005, she underwent a cardiac stress test.  The March 2005 note indicates that the Veteran had a history of intermittent chest pains while seated, particularly during stressful periods.  She was able to do activity without consistently inducing the symptoms.  It was also noted that she was seen in April 2004 by a civilian emergency room and given a diagnosis of angina; however, subsequent exercise stress tests performed were considered normal.  Records stated that previous electrocardiograms (EKG's) were suggestive of ischemia and that an increased heart rate tended to exacerbate the degree of potentially ischemic findings on the EKG.  Findings from the cardiac stress test suggested the possibility of a mild anteroseptal wall ischemia, although there was no evidence of significant ischemia.

Post-service records were reviewed.  The Veteran was afforded a VA examination in December 2006.  After examination, the Veteran was diagnosed with mild ischemia.  The examiner noted that the subjective factors were her symptoms and objective factors include documentation from the Naval Hospital noting a mild, fixed, anteroseptal perfusion defect.  

The Veteran has testified that she started experiencing chest pains during service in that she continues to experience similar chest pains.  See October 2012 BVA Hearing Transcript, pages 17-19.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a post-service private treatment record from November 2007 indicated that the Veteran presently had ischemia.

Under the laws administered by VA, if the claimed condition is noted during service (or in the presumption period), and the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, supra.  Here, the claimed heart condition is noted during service, as shown by the Veteran's in-service symptoms of recurrent chest pains and diagnostic testing indicating ischemia and angina.  The continuity of symptomatology after service is evidenced by the Veteran's lay statements that she experiences the same chest pains currently as she did in service, and by a combination of these same symptoms that have resulted in the December 2006 VA diagnosis of mild ischemia.  On balance, the Veteran's documented symptoms in service and diagnosis in service (and shortly thereafter) are consistent with her current symptoms and diagnosis as documented in the December 2006 VA report, which tends to indicate evidence relating the present condition to the symptomatology in service.  Resolving all reasonable doubt in the Veteran's favor, the Board find the record evidence supports a finding that the Veteran's cardiac ischemia began during service and has persisted to date.  Accordingly, the appeal is granted.


C.  Entitlement to Service Connection for a Dental Disorder for VA Compensation Purposes

The Veteran seeks entitlement to service connection for a dental disorder.  She contends that service connection is warranted because she continues to have problems with her dental implant, including difficulty chewing and biting.

The Board notes that dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  Under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381(a), 17.161.  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for treatment purposes has been referred to the RO for additional action on this claim. 

The dental and oral conditions which may be service connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2012).

Service dental records were reviewed.  In June 2004, it was noted that an implant was in progress and in July 2004, it was noted that the implant was placed and the gingival tissues were well healed.  In September 2004 and November 2004, it was noted that the Veteran was doing well with the implant.  In March 2006, the Veteran complained of having a loose implant.  It was adjusted and noted that the Veteran stated she had increased comfort from the adjustment.  However, the Veteran testified that she continues to experience problems with chewing and biting as a result of the implant.  See October 2012 BVA Hearing Transcript, pages 25-27.

The Veteran was afforded a VA examination in January 2007.  The Veteran reported that in April 2003 she broke her tooth and had a root canal; the tooth was then extracted and affected her smile, so a false tooth was made.  She reported that in June 2003 they started procedures for a dental implant but too much bone was removed from the tooth extraction, so in July 2004, a bone graph was completed to build up the area for a dental implant.  The Veteran asserted that the tooth is loose and she cannot eat many foods on that side.  Examination revealed the mandible and maxilla were within normal limits.  Examination of teeth showed a loss of 1, 5, 14, 16, and 30.  The loss of teeth included loss of masticatory surface, which could be restored by suitable prosthesis.  Panoramic x-ray results were within normal limits.  The examiner noted that the Veteran's implant had mobility and needed to be evaluated and possibly replaced.

After carefully considering the evidence of record, including the Veteran's contentions, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental disorder for purposes of VA disability compensation.  The Veteran credibly reports that she received an implant during service.  She also indicates that she currently has problems chewing and biting.  However, an implant is not considered a dental disability for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150. 

In this case, the record does not reflect that the Veteran engaged in combat or was interned as a prisoner of war, and she does not contend otherwise.  Moreover, there is no evidence, and the Veteran does not allege, that an in-service trauma caused a dental disability.  In fact, the Veteran's claim appears to be based only on her receipt of an oral implant while in service. 

After a thorough review of the entirety of the evidence of record, the Board finds that there is no basis for establishing service connection for the type of dental disorder claimed in this case for compensation purposes.  There is no evidence that the Veteran's extracted tooth and subsequent implant were due to loss of substance of body of the maxilla or mandible or due to in-service trauma.  Nor is there any suggestion that the Veteran had or has any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150.  Accordingly, entitlement to service connection for compensation purposes must be denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Entitlement to Service Connection for Left Ear Hearing Loss, to Include as Secondary to Sinusitis

The Veteran is seeking entitlement to service connection for left ear hearing, to include as secondary to sinusitis.  She asserts that her hearing loss is due to "constant chatter" on the radios.  See October 2012 BVA Hearing Transcript, page 22.  She also asserts that noise exposure from using a large shredder hurt her ears during service.  Id. at page 23.  Alternatively, she asserts that her sinuses drain into her left ear and aggravate her hearing loss.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran was afforded a VA examination in December 2006.  On the authorized audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
0
15

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Unfortunately, the medical evidence of record does not show that the current auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of left ear hearing loss disability, as defined by 38 C.F.R. § 3.385.  In the absence of medical evidence of current left ear hearing loss disability as defined for VA purposes, the claim for service connection for left hear hearing loss, to include as secondary to sinusitis, must be denied.  

Although the Veteran is certainly competent to state that she has noticed a difficulty in hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection.  

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for left ear hearing loss, there is no doubt to be resolved; and service connection for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic urticaria is granted.

Entitlement to service connection for cardiac ischemia is granted.

Entitlement to service connection for a dental disorder for VA compensation purposes is denied.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for sinusitis.  The Board finds that a remand is necessary.

The Board notes that service treatment records indicate symptoms and diagnoses of sinusitis on multiple occasions.  See November 1996, December 1996, August 2000, and November 2000.  The Veteran asserts that she experiences the same symptoms currently, such as sinus pressure.  See October 2012 BVA Hearing Transcript, page 13.  The Veteran was afforded a VA examination in December 2006.  After examination, the Veteran was diagnosed with seasonal allergies, as she had a normal examination and there was no finding of bacterial rhinitis.  However, no medical opinion was provided regarding the nature and etiology of her seasonal allergies.  Considering the similarity of the Veteran's symptoms during service and post service, the Board finds a remand is necessary to obtain a medical opinion.

The Veteran also seeks entitlement to an initial rating higher than 10 percent for hypertension, entitlement to an initial compensable rating for plantar fasciitis, and entitlement to an initial compensable rating for left elbow epicondylitis.

The most recent VA examinations for the Veteran's disabilities were in December 2006, more than six years ago.  Therefore, new VA examinations are required to assess the current level of severity of her disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, any updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA and private treatment records and associate them with the claims file.

2.  Obtain an addendum opinion to the December 2006 VA examination.  If deemed necessary by the examiner, afford the Veteran an in-person examination for her claimed sinusitis.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed seasonal allergies is causally or etiologically due to service, to include the sinusitis diagnosed during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of her seasonal allergies disorder and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  

3.  Schedule the Veteran for an in-person VA examination to determine the current severity of her hypertension.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

4.  Schedule the Veteran for an in-person VA examination to determine the current severity of her plantar fasciitis.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5284(2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

5.  Schedule the Veteran for an in-person VA examination to determine the current severity of her left elbow epicondylitis.  If deemed necessary, neurological testing should be conducted.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2012).  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


